DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 46 and 48, the claims recite, “the frequency band”. It is unclear whether or not this limitation refers to the “one or more frequency bands” previously disclosed in claims 45 and 47, respectively. For examination purposes, this limitation has been interpreted as “the one or more frequency bands”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 18-23, 25, 27-31, 33-34, 41-44, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widge et al. (WO 2015/164477) (hereinafter Widge).
Regarding claims 1, 19, and 41, Widge discloses a brain computer interface (BCI) system and method for augmenting and/or assisting and/or improving cognitive performance of a user (Abstract), the system comprising: 
one or more sensing devices/electrode sets (Fig. 1, electrodes 16; Para. 52: “… deliver stimulation and recording through electrodes 16”) for sensing signals associated with neuronal electrical activity in one or more cortical regions of the user (Para. 53: “… electrodes 16 may be recording electrodes that consist of cortical ECoG arrays recording from the dorsolateral prefrontal cortex (dIPFC) and subcortical DBS leads recording from the ventromedial prefrontal cortex (vmPFC)”); 
one or more stimulating devices/electrode sets (Fig. 1, electrodes 16; Para. 52: “… deliver stimulation and recording through electrodes 16”) for providing stimulating signals to one or more target brain regions (Abstract) selected from the group consisting of one or more deep brain structures of the user (Para. 53: “Stimulation may be performed with subcortical DBS leads…”, wherein DBS is known in the art to stand for deep brain stimulation), one or more cortical regions of the user and a combination of at least one cortical region and at least one deep brain structure of the user (Para. 91 discusses stimulation of dorsolateral prefrontal cortex (dlPFC), i.e. a cortical region, dorsal anterior cingulate (dACC) and VCA/S as part of DBS) ; 
at least one processor/controller in communication with the one or more sensing devices and the one or more stimulating devices (Fig. 1-2, hub 12 contains internal processor 26, in addition to offline processor 22), the at least one processor/controller is programmed to process signals sensed in the one or more cortical regions for detecting an indication associated with an intention of the user to perform a cognitive task and/or a presentation of a cognitive task to the user and/or performing of the cognitive task by the user (Fig. 6, administer transdiagnostic assessment 202 [i.e., cognitive task] and recorded electric brain activity 204 [i.e., indication associated with cognitive task]; Para. 73: “Administering the transdiagnostic assessment requires a patient to perform one or more psycho-physical tasks to determine the patient's impairment along a set of functional domains”; Fig. 7 depicts various cognitive tasks used to measure impairment in line with various mental disorders), and to control the stimulating of the one or more target brain regions responsive to detecting the indication for augmenting and/or assisting, and/or improving the cognitive performance of the user (Fig. 6, boxes 206-216 describe how recorded electrical activity from transdiagnostic assessment is used to identify brain regions for stimulation; Abstract describes how stimulation is used to treat mental disorders).
and at least one power source for energizing the BCI system (Fig. 2, internal battery 28 of hub 12).
Regarding claims 2 and 20, Widge discloses that the one or more target brain regions are selected from the group consisting of, one or more deep brain structures of the user (Para. 53: “Stimulation may be performed with subcortical DBS leads…”, wherein DBS is known in the art to stand for deep brain stimulation), one or more cortical regions of the user, and a combination of one or more cortical regions and one or more deep brain structures (Para. 91 discusses stimulation of dorsolateral prefrontal cortex (dlPFC) [i.e. a cortical region], dorsal anterior cingulate (dACC) and VCA/S as part of DBS).
Regarding claims 3 and 25, Widge discloses the one or more cortical regions comprise one or more of prefrontal cortex (PFC), a part of the PFC, a dorsolateral prefrontal cortex (DLPFC), a part of the DLPFC (Para. 91).
Regarding claims 4 and 27, Widge discloses the one or more deep brain structures are selected from striatum (Para. 53), nucleus accumbens (NA) (Para. 53), hippocampus (Para. 103), amygdala (Para. 82), a subcortical region of the brain (Para. 53).
Regarding claim 5, Widge discloses the cognitive performance comprises one or more of, attention focusing performance, memory performance, learning performance (Fig. 7 depicts attention task, memory and learning task; Para. 37, Fig. 12A; Para. 39, Fig. 13A).
Regarding claim 6, Widge discloses the cognitive task is selected from, an attention focusing task, an attention sustaining task (Para. 96-97 describe multi-source interference task used to assess attention/perseverance of patient), a memorizing task, a learning task (Para. 100-101 describe how associative learning task is used to assess learning and memory of patient).
Regarding claims 7, 21, and 49, Widge discloses the user is selected from a normal user and a user having a neurological disorder, a psychiatric disorder, or a neuro-psychiatric disorder (Abstract; Para. 110-111; Fig. 14 depicts Patient A with PTSD, Patient B with depressive symptoms, and origin 802 which represents population mean healthy controls as result of analysis of transdiagnostic assessment in Fig. 6).
Regarding claims 8 and 23, Widge discloses the neurological disorder or psychiatric disorder or psychiatric-neurological disorder is selected from ADHD (Para. 89), a learning deficiency, an attention related deficiency or dysfunction, a memory related dysfunction, anxiety, depression, traumatic brain injury (Fig. 7; Para. 15).
Regarding claim 9, Widge discloses the one or more electrode sets are configured for sensing neuronal electrical activity in one or more additional cortical regions of the user (Para. 53 discusses sensing signals from DLPFC and VMPFC; Para. 73, last sentence).
Regarding claim 10, Widge discloses the one or more electrode sets are selected from, non- invasive electrode sets (Para. 70), invasive electrode sets (Para. 71, last sentence).
Regarding claim 11, Widge discloses the one or more electrode sets is selected from, at least one sensing and stimulating electrode set configured for performing sensing in the one or more cortical regions and for stimulating one or more of the target brain regions (Fig. 1, electrodes 16; Para. 53; Para. 56 discusses switching electrodes 16 between recording and stimulation), at least one sensing electrode set configured for performing sensing in the one or more cortical regions and at least one stimulating electrode set for stimulating one or more of the target brain regions (Fig. 1, electrodes 16; Para. 53), at least one electrode set configured for performing sensing in one or more cortical regions (Para. 53) and for stimulating at least one cortical region of the one or more cortical regions (Para. 91), and at least one electrode set configured for sensing in the DLPFC (Para. 53) and for stimulating the DLPFC (Para. 91).
Regarding claim 13, Widge discloses the one or more electrode sets are selected from, an electrode assembly comprising two or more electrodes (Fig. 1, electrodes 16), a multi-electrode array, an implantable electrode array, an Ecog surface electrode array (Para. 53: “cortical ECoG arrays”), EEG electrodes (Para. 106 describes EEG recording during transdiagnostic assessment).
Regarding claim 14, Widge discloses the signals associated with neuronal electrical activity are extracellularly recorded electrical field potentials (Para. 17 discusses measuring local field potential (LFP); claim 2; LFP is well known in the art to describe extracellularly recorded electric field potentials, see Wikipedia article for “Local field potential”).
Regarding claim 15, Widge discloses the system also includes a telemetry unit in communication with the at least one processor/controller for wirelessly communicating with an external telemetry unit (Abstract; para. 52; Fig. 2, telemetry units 30, 34).
Regarding claim 16, Widge discloses the at least one processor/controller is selected from, at least one processor/controller external to the cranium of the user (Fig. 1-2, external processor 22), at least one intracranial processor/controller (Fig. 1-2, internal processor 26 of hub 12), at least one wearable processor controller (Para. 52: “… the hub 12 may itself be wearable”, wherein hub includes processor 26 and control unit 62).
Regarding claim 18, Widge discloses the at least one power source is selected from, at least one intracranial power source (Fig. 2, internal battery 28 of hub 12 in implanted embodiment of Fig. 1), at least one wearable power source (Para. 52: “… the hub 12 may itself be wearable”, wherein hub includes battery 28), at least one intracranial power receiver for wirelessly receiving power from an extracranial power source, at least one intracranial power receiver for wirelessly receiving and storing power from an extracranial power source (Para. 52: “The hub 12, or implanted module, may be implanted under the scalp of a patient and can wirelessly communicate with an external base station 18 for… wireless recharge”), at least one intracranially implanted induction coil adapted for receiving electrical power from an extracranially disposed induction coil (Para. 66; Fig. 2 depict implanted hub 12 in wireless communication with external base station 18 antennas via wireless power link antenna 60).
Regarding claim 22, Widge discloses the user is a user having a neurological disorder, and/or a psychiatric disorder and/or a neuro-psychiatric disorder, and wherein the step of stimulating improves the cognitive performance of the user as compared to the cognitive performance of the user when the step of stimulating is not performed (Abstract; Para. 51: “system 10 is designed to record and decode neural information from specific dysfunctional networks associated with specific symptoms, behaviors and then deliver stimulation to these networks to afford symptom relief and measurable improvements in dysfunctional behaviors”; Fig. 7 shows various psychiatric disorders which are being treated).
Regarding claim 28, Widge discloses the step of stimulating is selected from, stimulating one or more deep brain structures for enhancing cognitive performance of the user, stimulating one or more deep brain structures and one or more cortical regions for enhancing cognitive performance of the user, and stimulating one or more cortical regions for enhancing cognitive performance of the user (Para. 91: “system 10 may incorporate DBS to modify ECR behavior. For example, the dACC, VCA/S and dIPFC brain regions may be stimulated to increase the patient's ability to process conflict”).
Regarding claim 29, Widge discloses the step of stimulating comprises stimulating one or more cortical regions selected from a prefrontal cortex (PFC), a part of the PFC, a dorsolateral prefrontal cortex (DLPFC), a part of the DLPFC for enhancing and/or augmenting and/or improving cognitive performance of the user (Para. 91).
Regarding claim 30, Widge discloses the steps of sensing, processing, and stimulating are performed automatically (Fig. 6, boxes 204-212; Para. 125: “This may be called a hybrid BCI because there is autonomous part (e.g., the emotional decoder) and a patient-controllable part (the intention decoder)”).
Regarding claim 31, Widge discloses that the stimulating step is user controlled (Fig. 6, box 214-216; Para. 119-120 discuss how patient intentional control can be used to adjust stimulation to suppress abnormal signals in brain regions; Para. 125: “Para. 125: “This may be called a hybrid BCI because there is autonomous part (e.g., the emotional decoder) and a patient-controllable part (the intention decoder)”).
Regarding claim 33, Widge discloses the step of processing comprises processing the signals using Frequency Domain analytic methods (Para. 99: “frequency-domain signatures may be uncovered in processing of acquired data and serve as calibration to dissociate non-affect signals that should not be closed-loop targets”; Para. 115: “Abnormal features of neural activity may include, for example… event-related synchronizations and de-synchronizations in the frequency domain related to task features… interactions of functional brain rhythms (cross-frequency coupling) within and between different structures…”).
Regarding claim 34, Widge discloses the steps of sensing and stimulating are performed in a dorsolateral prefrontal cortex (DLPFC) (Para. 53, 91).
Regarding claim 42, Widge discloses the one or more sensing devices comprise electrodes configured to sense electrical signals associated with electrical activity in the one or more cortical regions (see rejection of claim 1 above).
Regarding claim 43, Widge discloses the one or more stimulating devices comprise electrodes configured to apply electrical stimulating signals to the target brain regions (see rejection of claim 1 above).
Regarding claim 44, Widge discloses at least one sensing device of the one or more sensing devices comprises one or more electrode sets configured to sense electrical signals associated with electrical activity in the one or more cortical regions and wherein at least one stimulating device of the one or more stimulating devices comprises one or more electrode sets configured to apply electrical signals to the one or more target brain regions for electrically stimulating the one or more target brain regions (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Grossman et al. (Grossman, N., Bono, D., Dedic, N., Kodandaramaiah, S. B., Rudenko, A., Suk, H.-J., Cassara, A. M., Neufeld, E., Kuster, N., Tsai, L.-H., Pascual-Leone, A., & Boyden, E. S. (2017). Noninvasive deep brain stimulation via temporally interfering electric fields. Cell, 169(6), 1029–1041) (hereinafter Grossman).
Regarding claim 12, Widge discloses at least one electrode set configured for sensing signals associated with neuronal electrical activity in the one or more cortical regions and at least one electrode set for stimulation one or more deep brain structures (see rejection of claim 1 above). Widge does not disclose stimulating one or more deep brain structures by using temporally interfering (TI) electric fields.
Grossman, however, teaches noninvasive deep brain stimulation via TI electric fields (Title, Abstract) wherein TI stimulation has the ability to mediate activation of hippocampal neurons without recruiting overlying cortical neurons and steerably probe motor cortex functionality without physically moving electrodes by altering the current magnitudes delivered to a fixed set of electrodes (Pg. 1031, first paragraph; Pg. 1038, 2nd paragraph). Furthermore, TI stimulation at amplitudes sufficient to recruit deep brain structures, such as the hippocampus, did not alter the neuronal and synaptic integrity of the underlying tissue 24 hr after stimulation (Pg. 1038, 4th paragraph).
It is noted that the effective filing date of this claim is 12/14/2017 because there is no disclosure of TI electric field stimulation in the priority documents (US Provision appl. No. 62/470,900 filed 03/14/2017; US Provisional appl. No. 62/433,946 filed 12/14/2016) filed before the PCT/IB2017/057952 application of 12/14/2017. Seeing that the earliest disclosure of this subject matter is in the PCT application shown above, claim 12 thus has an effective filing date of 12/14/2017. Since Grossman was published on 06/01/2017, Grossman constitutes prior art to this claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge such that the at least one electrode set is configured for stimulating one or more deep brain structures by using temporally interfering (TI) electric fields. Making this modification would be useful for mediating activation of hippocampal neurons without recruiting overlying cortical neurons and steerably probing motor cortex functionality without physically moving electrodes, and without altering the neuronal and synaptic integrity of the underlying tissue 24 hr after stimulation, as taught by Grossman.
Claims 17 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Widge in view Starr et al. (US 2018/0353759) (hereinafter Starr).
Regarding claim 17, Widge does not teach that the indication is selected from, an alteration in a computed weighted phase lag index (wPLI) in the beta frequency band, an alteration in computed spectral power in the gamma frequency band, and an alteration in the computed wPLI in the beta frequency band of cortical electrical activity sensed in one or more electrode pairs at the beta frequency band and an alteration in spectral power at the gamma frequency band.
Starr, however, teaches methods for treating neurological movement disorders (Abstract) wherein spectral power over time of motor cortex field potentials was measured and it was demonstrated that increased gamma activity during writing is associated with worsening of symptom severity similar to those observed in patients experience dyskinesia, involuntary movements induced by medication or electrical stimulation (Para. 178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge such that the indication is an alteration in computed spectral power of the gamma frequency band. Making this modification would be useful for identifying a patient with a neurological movement disorder such as dyskinesia, as taught by Starr.
Regarding claims 45 and 47, Widge does not teach that the indication is selected from, a phase alteration of the sensed signals in one or more frequency bands, an alteration in computed spectral power of the sensed signals in the one or more frequency bands, and any combination thereof.
Starr, however, teaches methods for treating neurological movement disorders (Abstract) wherein spectral power over time of motor cortex field potentials was measured and it was demonstrated that increased gamma activity during writing is associated with worsening of symptom severity similar to those observed in patients experience dyskinesia, involuntary movements induced by medication or electrical stimulation (Para. 178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge such that the indication is an alteration in computed spectral power of the sensed signals in the one or more frequency bands. Making this modification would be useful for identifying a patient with a neurological movement disorder such as dyskinesia, as taught by Starr.
Regarding claims 46 and 48, Widge in view of Starr teaches that the frequency band is a gamma band (Starr para. 178).
Claims 24 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Pless et al. (WO 2009/067323) (hereinafter Pless).
Regarding claims 24 and 50-51, Widge does not disclose the user is a normal user and wherein the providing of stimulating signals augments the cognitive performance of the user as compared to the cognitive performance of the user when the providing of stimulating signals is not performed.
Pless, however, teaches a skull/brain interface (Abstract) for treatments related to language or verbal performance. For example, anodal DC stimulation introduced through one or more skull/brain interface to focus stimulation over the left perisylvian area is expected to enhance performance in normal patients (Para. 286).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge such that the user is a normal user and wherein the providing of stimulating signals augments the cognitive performance of the user as compared to the cognitive performance of the user when the providing of stimulating signals is not performed. Making this modification would be useful for enhancing language/verbal performance in normal patients, as taught by Pless.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Banerji et al. (US 2014/0200432) (hereinafter Banerji).
Regarding claim 26, Widge does not disclose the step of sensing also includes sensing signals associated with neuronal activity in one or more additional cortical regions selected from, a visual cortical region, a region of the primary visual cortex (V1), the medial temporal lobe of the visual cortex, a region of a motor cortex, a region of a pre-motor cortex, a region of a somato-sensory cortex, a region of a auditory cortex, a mesial surface of a right cortical occipital lobe, the associative cortex, other areas of the visual cortex, an auditory cortex, a motor cortex, BA 17, BA 18, BA 19, BA 7, BA6, BA 5, BA 4 and any combinations thereof, and wherein the step of processing also includes processing the signals sensed in the additional cortical regions to detect the indication associated with an intention to perform a cognitive task and/or the presentation of a cognitive task, and/or performing the cognitive task.
Banerji, however, teaches systems for synergistic neuro-physiological rehabilitation and/or functional development (Abstract), wherein functional development activity sequences related to hand function can be presented to a subject. Subject performance signals related to these tasks can include signals acquired from the subject’s motor cortex, premotor cortex, or sensory cortex (Para. 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge such that the step of sensing also includes sensing signals associated with neuronal activity in one or more additional cortical regions selected from the subject’s motor cortex, premotor cortex, or sensory cortex, as well as the step of processing also includes processing the signals sensed in the additional cortical regions to detect the indication associated with an intention to perform a cognitive task, the presentation of a cognitive task and/or performing the cognitive task. Making this modification would be useful for facilitating development or rehabilitation of subject hand function following neurologic damage, as taught by Banerji (Para. 167).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Molnar et al. (US 2012/0108998) (hereinafter Molnar).
Regarding claim 32, Widge does not disclose stimulating the visual cortex of the user to cause the user to perceive a virtual image of a graphic user interface (GUI), sensing in the motor cortex of the user signals associated with a voluntary intention to perform a movement or the imagining of performing a movement or the performing of a movement, and processing the signals sensed in the motor cortex to perform an interaction with the virtual image of the GUI for controlling the performing of one or more steps selected from the steps of sensing, processing and stimulating.
Molnar, however, teaches therapy control based on a patient movement state (Abstract) and teaches stimulating the visual cortex of the user to cause the user to perceive a virtual image of a graphic user interface (GUI) (Para. 118), sensing in the motor cortex of the user signals associated with a voluntary intention to perform a movement or the imagining of performing a movement or the performing of a movement (Para. 59), and processing the signals sensed in the motor cortex to perform an interaction with the virtual image of the GUI for controlling the performing of one or more steps selected from the steps of sensing, processing and stimulating (Para. 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge to include stimulating the visual cortex of the user to cause the user to perceive a virtual image of a graphic user interface (GUI), sensing in the motor cortex of the user signals associated with a voluntary intention to perform a movement or the imagining of performing a movement or the performing of a movement, and processing the signals sensed in the motor cortex to perform an interaction with the virtual image of the GUI for controlling the performing of one or more steps selected from the steps of sensing, processing and stimulating. Making this modification would be useful for minimizing the time between when the patient needs therapy and when therapy is actually delivered (Para. 57).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Molnar in view of Aguilar Domingo (US 2015/0105837) (hereinafter Domingo).
Regarding claim 38, Widge does not disclose step of processing comprises, computing Fourier Transform (FT) of the sensed signals to obtain power spectra data, computing from the power spectra the spectral power in the gamma frequency band (Pγ), comparing the computed Pγ to a threshold value and initiating the step of stimulating upon detecting that Pγ is smaller than or equal to a threshold value.
Molnar, however, teaches therapy control based on a patient movement state (Abstract), wherein relative power levels within the high gamma band (about 100 Hz to 200 Hz) of an EEG signal and other bioelectric signals has been shown to be an excellent biomarker for motion intent and is flexible to human control via volitional thoughts (Para. 91). Molnar further teaches that the power level of the EEG signal within the frequency band can be compared to a threshold to provide indication of a movement state (Para. 94). If a movement state is detected, the therapy device is controlled to initiate or adjust therapy to help the patient initiate muscle movement (Para. 130).
Molnar does not teach that the power spectra data is obtained via Fourier Transform. Domingo, however, teaches that a data processing unit can perform a fast Fourier transform (FFT) to convert time domain EEG to a frequency domain resulting in a power spectrum (Para. 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge to obtain power spectra data and computing from the power spectra the spectral power in the gamma frequency band (Pγ), comparing the computed Pγ to a threshold value and initiating the step of stimulating upon detecting that Pγ is smaller than or equal to a threshold value. Making this modification would be useful for initiating therapy to help a patient initiate muscle movement, as taught by Molnar. 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Widge in view of Molnar such that the power spectra data is obtained via Fourier Transform. Making this modification would amount to a simple substitution of one known element (Widge’s method of obtaining power spectrum data) for another (Domingo’s method of FFT to provide power spectrum data) to yield predictable results (obtaining EEG power spectrum data).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Molnar in view of Domingo, further in view of John (US 2007/0043401).
Regarding claim 39, modified Widge does not teach the step of initiating the step of stimulating comprises initiating the step of stimulating after a time delay period starting at the time of the detecting. 
John, however, teaches systems for treating disorder of the central nervous system by modulation of brain networks (Abstract) wherein two brain regions are stimulated consecutively and the sensed activity of this first region is obtained and used to create the neurostimulation signal, or/and adjust the stimulation protocol, which is applied to the second region, thereby modulating the relationship between the two regions, for example, increasing their coherence. Adjusting the stimulation protocol, may include introducing a lag term into the stimulation protocol for the second brain region, so that it is stimulated with a lag. The lag introduces a delay rather than having the intended activity occur in the two areas at substantially the same time. By changing the firing patterns, activation levels, or other characteristics of the second brain region of the network, that region can become more or less receptive to the input of the first region, and the stimulation will act to drive or entrain the activity of this second region so that afferent input from the first region is enhanced (Para. 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Widge such that the step of initiating the step of stimulating comprises initiating the step of stimulating after a time delay period starting at the time of the detecting. Making this modification would be useful for increasing coherence between two brain regions being stimulated, as taught by John.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Widge in view of Molnar in view of Domingo in view of John, further in view of Lee et al. (US 2011/0137381) (hereinafter Lee).
Regarding claim 40, modified Widge does not teach the step of stimulating comprises stopping the sensing for the duration of the step of stimulating. Lee, however, teaches treatment of neurological disorders via electrical stimulation (Abstract), wherein the device is changed successively from sense and detection mode to a stimulation mode, and will stop if no further seizure activity is detected (Para. 235).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Widge such that the step of stimulating comprises stopping the sensing for the duration of the step of stimulating. Making this modification would be useful for providing methods of treating seizures, as taught by Lee.
Potentially Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 36-37 are indicated as potentially allowable by virtue of their dependence on claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792